Citation Nr: 0032319	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Determination of a proper initial rating for allergic 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


WITNESS AT HEARING ON APPEAL

The veteran

INTRODUCTION

The veteran served on active duty from April 1992 to June 
1996.  

This matter arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted service connection 
for allergic rhinitis, and assigned a 10 percent evaluation, 
effective from June 16, 1996.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that the 
veteran's claim for service connection for chronic sinusitis 
was denied by a June 1998 rating decision.  He submitted what 
could be construed as a timely Notice of Disagreement in July 
1998.  The RO, however, apparently did not construe the 
statement as such and therefore, did not issue a Statement of 
the Case.  Accordingly, the issue of entitlement to service 
connection for chronic sinusitis will be addressed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's allergic rhinitis is productive of not more 
than a moderate secretion, without any definite atrophy of 
the intranasal structure.  He has not been shown on repeat VA 
examination to experience any crusting or ozena, and has been 
shown not to have polyps in his nose.  There is no evidence 
of greater than 50 percent obstruction of the nasal passages 
on both sides or complete obstruction on one side due to 
allergic rhinitis. 



CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for the veteran's service-connected 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2000); 38 C.F.R. § 4.97, Diagnostic 
Code 6501 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that the initially 
assigned 10 percent evaluation for his allergic rhinitis does 
not adequately reflect the severity of that disability.  In 
such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, signed affidavits from the veteran's family and 
associates, and a transcript of personal hearing testimony 
given before a Hearing Officer at the RO.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, service connection for allergic rhinitis was 
granted by a February 1997 rating decision.  An initial 10 
percent evaluation was assigned, effective from June 16, 
1996.  The veteran appealed that decision contending that the 
initially assigned disability rating did not adequately 
reflect the severity of his now service-connected disability.  

The veteran underwent a VA rating examination in January 
1996.  The report of that examination shows that the veteran 
complained of severe frontal headaches and nasal discharge.  
He indicated that medications did not help alleviate his 
symptoms.  On examination, the veteran's nasal passages, 
including sinus cavities, were found to be normal.  However, 
the inferior turbinates were shown to be engorged on the 
right with pale bluish nasal mucosa.  The X-ray results were 
completely normal, and the veteran's paranasal sinuses were 
shown to be clear.  The examiner concluded with a diagnosis 
of allergic rhinitis.  

In support of his claim for an increased initial rating, the 
veteran submitted signed affidavits from his mother, wife, a 
co-worker, and a former supervisor, all dated in February 
1997.  The veteran's wife and mother stated that it was 
necessary for him to lie down frequently due to sinus 
congestion, and that he experienced severe headaches due to 
the service-connected disability.  In addition, the veteran's 
wife and mother stated that he experienced dizziness, 
bleeding and chronic sinus congestion.  They both reported 
that the veteran experienced difficulty obtaining and 
retaining employment due to sleepiness incurred as a result 
of his rhinitis.  

The veteran's co-worker stated that the veteran always 
complained of experiencing dizziness with headaches and 
congestion.  According to the co-worker, the veteran had to 
leave work on a number of occasions due to his headaches, 
runny nose, and general congestion.  According to the 
veteran's former supervisor, the veteran began working for 
him in January 1997, but after the first several weeks in 
which the veteran performed well, he began to experience 
severe difficulty working due to problems with headaches and 
sinuses.  The supervisor stated that it was eventually 
necessary to hire someone else who was more reliable.  

Private clinical treatment records dating from March 1997 
through February 1998 show that the veteran was seen during 
that period for complaints related to his service-connected 
allergic rhinitis.  His treating physician, Jose D. Torres 
Rodriguez, M.D., submitted a note apparently stating, to the 
extent legibility permits, that he certified that the veteran 
suffered from dizzy spells, severe allergies, and chronic 
sinusitis.  An earlier statement, purporting to be a 
"medical evaluation" from Dr. Torres, dated in July 1996 
indicates that the veteran complained of hearing loss, nasal 
dripping, strong headaches, dizziness, vomiting, nausea, 
vertigo, and chronic sinusitis.  Dr. Torres stated that the 
veteran had reported burning classified documents, and 
cleaning the burn ovens with volatile chemicals which 
resulted in the incurrence of allergic reactions.  The 
veteran reported that upon entering civilian life, he worked 
on a four-month temporary contract, but had to quit due to 
poor health.  According to the veteran, the air conditioning 
system affected his asthma, nasal congestion, and headaches.  
In addition, he indicated that his allergic reaction 
increased in severity.  Dr. Torres concluded with diagnoses 
of allergic rhinitis, vertigo, asthma, irritations in the 
respiratory ducts, loss of hearing, chronic sinusitis, 
"unbalance," depression, and anxiety.  

At his personal hearing in July 1997, the veteran testified 
that he was then currently under treatment for his allergic 
rhinitis, and that several medications had been prescribed 
for that disorder.  He stated that the prescribed medication 
provided some relief, but that he often experienced "dry 
mouth" and felt "drugged."  According to the veteran, his 
allergic rhinitis was active, on a continual basis.  The 
veteran testified that both nostrils would become so 
congested that he had to ingest large mouthfuls of air in 
order to breathe.  In addition, he claimed that he would 
experience bleeding in his nose upon awakening in the morning 
and upon sneezing.  He also stated that he experienced severe 
headaches and dizziness in connection with his allergic 
rhinitis.  

The veteran underwent an additional VA rating examination in 
August 1997.  The report of that examination shows that he 
complained of experiencing loss of smell, headaches, nasal 
stuffiness, and nasal discharge.  On examination, he was 
found to have congested inferior, middle, and superior 
turbinates.  The floor of the nose had a watery discharge.  
The remainder of the examination was normal, and his sinuses 
were clear.  No polyps were found in either the left or right 
nasal cavities.  The olfactory area was clear, and X-rays 
were negative.  The examiner concluded with a diagnosis of 
allergic rhinitis.  

The report of a December 1999 rating examination shows that 
the veteran complained of experiencing nasal congestion 
continuously, and that he complained of anosmia and fullness 
in his ears.  In addition, the veteran reported experiencing 
frontal headaches and that he was advised by a private 
physician that he had sinusitis.  The veteran also stated 
that he experienced sneezing and bloody secretions.  
According to the veteran, smoking exacerbated his congestion.  
On examination, the veteran was noted to have interference 
with breathing through his nose.  There was what was 
characterized as "sick drainage, not purulent."  The 
examiner noted that sinus X-rays conducted in 1997 and 1996 
were normal.  The examiner further observed that the veteran 
had a deviated septum, which resulted in a 25 to 30 percent 
nasal obstruction of the inferior turbinates.  The examiner 
concluded with diagnoses of alleged rhinitis (emphasis 
added), and septal deviation.  

At the time the veteran filed his claim, allergic rhinitis 
was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6501 
(1996).  Under that diagnostic criteria, a 10 percent 
evaluation was assigned for definite atrophy of the 
intranasal structure, and moderate secretion.  A 30 percent 
evaluation was assigned for moderate crusting and ozena, with 
atrophic changes.  Assignment of a 60 percent evaluation was 
contemplated upon a showing of massive crusting and marked 
ozena, with anosmia.  Under Diagnostic Code 6501, a 60 
percent evaluation was the highest rating available.  Id.  

However, on October 10, 1996, the criteria for evaluating 
allergic rhinitis was changed.  The revised criteria is now 
set forth at 38 C.F.R. § 4.97, Diagnostic Code 6522 (2000).  
When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent Congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to October 10, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 1115(g) (West 1991).  Therefore, the Board must 
evaluate the veteran's claim for an increased initial rating 
from October 10, 1996, under both the former and the current 
regulations in the VA Rating Schedule in order to determine 
which version is most favorable to his claim.  

Under the revised evaluative criteria for evaluating allergic 
rhinitis under Diagnostic Code 6522, a 10 percent evaluation 
is contemplated for allergic or vasomotor rhinitis without 
polyps, but with greater than a 50 percent obstruction of the 
nasal passage on both sides, or complete obstruction on one 
side.  A 30 percent evaluation is contemplated where polyps 
are present in addition to the foregoing.  Under Diagnostic 
Code 6522, a 30 percent evaluation is the highest rating 
available.  Id.  

The Board has reviewed the foregoing, and concludes that the 
initially assigned 10 percent rating for the veteran's 
allergic rhinitis is appropriate, and that the preponderance 
of the evidence is against assignment of a higher evaluation 
under any diagnostic code.  The Board recognizes that the 
veteran's private physician, Dr. Torres has indicated that 
the veteran suffers from a variety of symptoms and that he 
appears to suggest that the veteran's allergic rhinitis is 
severely debilitating.  

However, the opinions and statements offered by the veteran's 
private physician contain little more than recitations of the 
veteran's subjective complaints.  Dr. Torres has offered 
diagnoses including allergic rhinitis, asthma, and chronic 
sinusitis, among other disorders, but failed to indicate the 
severity of such disorders or to offer any clinical findings 
supporting his diagnoses.  In a February 1998 statement Dr. 
Torres indicated that he certified that the veteran had 
allergic rhinitis with severe atrophic changes, crusting and 
ozena.  However, no supportive clinical records were attached 
and more importantly, none of these findings have been 
objectively confirmed on repeat VA examination.  Therefore, 
the Board finds this statement not to be probative of the 
issue in this case.  

In contrast, the reports of the VA rating examinations, while 
noting the veteran's subjective complaints of headaches, 
dizziness, constant congestion, and runny nose only showed 
that the veteran's inferior, middle, and superior turbinates 
were congested, with a watery discharge on the floor of the 
nose.  X-rays were normal, and the veteran's sinuses were 
consistently shown to be clear.  Polyps were not indicated, 
and to the extent that the veteran was shown to experience 
nasal passage obstruction, such was indicated to be the 
result of a deviated nasal septum, rather than service-
connected allergic rhinitis.  Even if the veteran's nasal 
obstruction were shown to be the result of his service-
connected allergic rhinitis, such obstruction of between 25 
to 30 percent by itself, would not be sufficient to warrant 
assignment of even a compensable rating under the revised 
rating criteria.  

The Board finds that the veteran's allergic rhinitis is 
objectively shown to involve symptomatology of not more than 
a moderate secretion, without any definite atrophy of the 
intranasal structure.  He has not been shown to experience 
any crusting or ozena, and has been shown not to have polyps 
in his nose.  Accordingly, under both the former and the 
revised evaluative criteria for rating allergic rhinitis, the 
Board concludes that the standards for assignment of an 
initial rating in excess of 10 percent have not been met.  
The veteran's appeal is therefore denied.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (2000), as well as the provisions 
set forth at 38 C.F.R. § 3.321(b)(1) (2000), have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no 
persuasive evidence that the veteran's service-connected 
allergic rhinitis has caused marked interference with 
employment, has necessitated frequent, or any, periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran has testified and has submitted lay affidavits from 
his mother, wife, former supervisor, and former co-worker 
that he has been forced to quit at least two jobs as a result 
of congestion, runny nose, and other symptoms alleged to be 
related to his allergic rhinitis.  The objective medical 
evidence, however, fails to establish the presence of an 
overall disability picture to the degree of severity as 
reported by the veteran.  The evidence shows that the veteran 
is currently enrolled in classes, and he is not shown to be 
incapable of obtaining or retaining gainful employment due to 
his allergic rhinitis.  In that regard, the Board observes 
that there are full ranges of ratings, under both the former 
and the revised criteria which contemplate higher ratings for 
the veteran's allergic rhinitis on a schedular basis.  
However, his objectively manifested symptomatology has not 
been found to be of such severity as to warrant an evaluation 
in excess of the currently assigned 10 percent on a schedular 
basis.  Likewise, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227.  

As the preponderance of the evidence is against the veteran's 
claim for assignment of an initial evaluation in excess of 10 
percent for allergic rhinitis, the benefit of the doubt 
doctrine is not for consideration.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. at 49.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial rating in excess of 10 
percent for the veteran's allergic rhinitis.  


ORDER

The initially assigned 10 percent evaluation for the 
veteran's allergic rhinitis is appropriate, and entitlement 
to an evaluation in excess of 10 percent for that disability 
is denied.  


REMAND

With respect to the issue involving entitlement to service 
connection for chronic sinusitis, the Board notes that such 
claim was initially denied by a June 1998 rating decision.  
In August 1998, a statement was received from the veteran in 
which he reasserted his claim for service connection for 
chronic sinusitis.  The RO apparently did not view this 
statement as a Notice of Disagreement with the June 1998 
rating decision, and therefore, did not issue a Statement of 
the Case (SOC).  

The Board observes that where a timely Notice of Disagreement 
has been submitted, the veteran is entitled to receive an 
SOC, in which the applicable laws and statutes pertaining to 
his claim are set forth.  See 38 C.F.R. § 19.26 (2000).  The 
failure of the RO to issue an SOC is a procedural defect 
which now requires a remand.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); see also 38 C.F.R. § 19.9 (2000) (stipulating that, 
if a correlation of a procedural defect is essential to a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, and specify the action 
to be undertaken) (emphasis added).  This issue must 
therefore be referred back to the RO for appropriate 
development, as indicated above.  

In addition, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligation of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwniski, 1 Vet. App. at 301.  
Accordingly, the RO should ensure full compliance with the 
new law governing the VA's duty to assist the veteran in the 
development of evidence in support of his claim for service 
connection.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO is requested to review the 
veteran's claim for service connection 
for chronic sinusitis, and to ensure full 
compliance with the relevant provisions 
of the Veterans Claims Assistance Act of 
2000.  Any action deemed necessary to 
comply with the Act should be completed.  

2.  The RO is requested to issue a 
Statement of the Case with respect to the 
issue of entitlement to service 
connection for chronic sinusitis.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely Substantive Appeal if the veteran 
wishes to complete an appeal of that 
issue.  

The purpose of this REMAND is to afford the veteran due 
process of law, and to comply with the holding of the United 
States Court of Appeals for Veterans Claims in Manlincon, 
supra.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

